                                                                 Entered on Docket
                                                                 July 17, 2020
                                                                 EDWARD J. EMMONS, CLERK
                                                                 U.S. BANKRUPTCY COURT
                                                                 NORTHERN DISTRICT OF CALIFORNIA

                   1
                                                                   Signed and Filed: July 17, 2020
                   2

                   3

                   4
                                                                   ________________________________________
                   5                                               DENNIS MONTALI
                                                                   U.S. Bankruptcy Judge
                   6

                   7

                   8

                   9
                                                 UNITED STATES BANKRUPTCY COURT
                10
                                                 NORTHERN DISTRICT OF CALIFORNIA
                11
                                                        SAN FRANCISCO DIVISION
                12
                       In re:                                           Case No. 20-30383
                13
                       CROSSCODE, INC.,                                 Chapter 11
                14
                                          Debtor.                       THIRD INTERIM ORDER PURSUANT TO
                15                                                      11 U.S.C. §§ 105, 362, 363, 364 AND 507 (A)
                                                                        AUTHORIZING POSTPETITION FINANCING,
                16                                                      (B) AUTHORIZING USE OF CASH
                                                                        COLLATERAL, (C) SCHEDULING A
                17                                                      CONTINUED INTERIM HEARING, AND (D)
                                                                        GRANTING RELATED RELIEF
                18

                19              THIS MATTER having come before the Court upon the motion (the “DIP Motion”) of

                20     Crosscode, Inc. (the “Debtor”) in the above-captioned chapter 11 case (the “Case”) pursuant to

                21     Sections 105, 362, 363, 364(c) and (d), and 507 of Title 11 of the United States Code, 11 U.S.C.

                22     § 101, et seq. (as amended, the “Bankruptcy Code”); Rules 2002, 4001, 6004 and 9014 of the

                23     Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and the Local Bankruptcy

                24     Rules for the Northern District of California (the “Local Rules”), seeking the authorization of the

                25     use of cash collateral (as defined by Section 363(a) of the Bankruptcy Code (“Cash Collateral”))

                26     and postpetition DIP Financing (the “DIP Facility”).

                27              NOW THEREFORE, the Court having considered the DIP Motion, the Approved DIP

                28     Budget attached as Exhibit A hereto (the “Approved DIP Budget”), and all evidence submitted at
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                Case: 20-30383       Doc# 96    Filed: 07/17/20     Entered: 07/17/20 15:58:43        Page 1 of 4
                   1   the hearing held before this Court on the DIP Motion on July 15, 2020 (the “Third Interim
                   2   Hearing”), and for the reasons set forth on the record at the Third Interim Hearing;
                   3           IT IS HEREBY ORDERED that:
                   4           1.      Interim Financing Approved. The DIP Motion is granted on an interim basis in
                   5   accordance with the terms of this order (this “Interim Order”).
                   6           2.      Further Authorization of the DIP Facility. The Debtor is hereby authorized to
                   7   borrow under the DIP Facility, in one or more borrowings, up to an aggregate additional amount of
                   8   $372,900 (the “Third Interim Availability”). The proceeds of borrowings of the Third Interim
                   9   Availability shall be used exclusively to fund the Operating Disbursements as set forth in columns
                10     10, 11, 12 and 13 of the Approved DIP Budget. The Debtor’s borrowing of amounts under the
                11     Third Interim Availability shall be subject to the terms of that certain Interim Order Pursuant to 11
                12     U.S.C. §§ 105, 362, 363, 364 and 507 (A) Authorizing Postpetition Financing, (B) Authorizing Use
                13     of Cash Collateral, (C) Scheduling a Continued Interim Hearing, and (D) Granting Related Relief
                14     (the “First Interim Order”) entered by this Court on May 13, 2020 and all amounts of the Third
                15     Interim Availability borrowed under the DIP Facility shall constitute DIP Obligations under the
                16     terms of the First Interim Order.
                17             3.      Continued Interim Hearing. A further interim hearing (the “Continued Interim
                18     Hearing”) to consider further interim approval of the DIP Facility is scheduled for 9:30 a.m. (PT)
                19     on July 30, 2020, at the United States Bankruptcy Court for the Northern District of California.
                20     On or before July 17, 2020, the Debtor shall serve, by electronic filing and/or by United States
                21     mail, first-class postage prepaid, notice of the entry of this Interim Order and of the Continued
                22     Interim Hearing (the “Continued Interim Hearing Notice”), together with copies of this Interim
                23     Order on: (i) counsel to the Debtor; (ii) the United States Trustee; (iii) the Chapter 11 Trustee; (iv)
                24     the Internal Revenue Service; (v) parties asserting liens against the DIP Collateral; (vi) all
                25     relevant taxing authorities; (vii) parties requesting notice in the Case; and (viii) counsel to the
                26     DIP Lender Representative.
                27                                            ** END OF ORDER **
                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                Case: 20-30383       Doc# 96      Filed: 07/17/20      Entered: 07/17/20 15:58:43         Page 2 of 4
                                      EXHIBIT A

                                  Approved DIP Budget

                                     [See attached.]




Case: 20-30383   Doc# 96   Filed: 07/17/20   Entered: 07/17/20 15:58:43   Page 3 of 4
                             Crosscode, Inc.
                             DIP Budget Forecast - Revised 7/14/20
                                                                                                        10            11            12            13            14            15            16            17            18            19            20            21            22
                                                                                Week Beginning   7/12/2020     7/19/2020     7/26/2020      8/2/2020      8/9/2020     8/16/2020     8/23/2020     8/30/2020      9/6/2020     9/13/2020     9/20/2020     9/27/2020     10/4/2020

                             Beginning Cash In Bank                                               222,884       475,934       444,534       317,134       222,884       410,734       373,734       260,234       222,884       493,234       384,734       342,734       222,884

                             Receipts                                                                      0             0             0             0             0             0             0             0             0             0             0             0             0

                             Operating Disbursements
                               Payroll and related taxes                                           (80,000)          -         (82,500)          -         (82,500)          -         (82,500)          -                       (82,500)          -         (82,500)          -
                               Payroll-related Insurance and Benefits                                  -         (11,000)          -            (200)          -         (11,000)          -            (200)          -                       (11,000)         (200)          -




Case: 20-30383
                               Consultants                                                         (19,350)       (5,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)      (11,000)
                               Software and Cloud Hosting                                           (1,000)       (1,000)      (20,000)       (6,000)       (1,000)       (1,000)       (7,000)       (1,000)       (1,000)       (1,000)       (7,000)       (1,000)       (1,000)
                               Computer Equipment                                                   (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)       (1,000)
                               Advertising and Marketing                                           (12,000)       (7,900)       (7,900)       (7,900)       (7,000)       (7,000)       (7,000)       (7,000)       (7,000)       (7,000)       (7,000)       (7,000)       (7,000)
                               Rent                                                                 (1,500)          -             -          (5,900)         (500)         (500)          -          (4,900)         (500)         (500)          -          (4,900)         (500)
                               Accounting                                                              -            (500)                     (7,250)          -            (500)          -          (7,250)          -            (500)          -          (7,250)          -
                               Travel                                                                  -             -             -             -             -             -             -             -             -             -             -             -             -




Doc# 96
                               Sharma Settlement                                                                                             (50,000)
                               Other                                                                (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)       (5,000)

                               Total                                                              (119,850)      (31,400)     (127,400)      (94,250)     (108,000)      (37,000)     (113,500)      (37,350)      (25,500)     (108,500)      (42,000)     (119,850)      (25,500)

                             Operating Cash Flow                                                  (119,850)      (31,400)     (127,400)      (94,250)     (108,000)      (37,000)     (113,500)      (37,350)      (25,500)     (108,500)      (42,000)     (119,850)      (25,500)

                             Professional and Administrative Expenses
                                K&L Gates
                                Newbridge Securities
                                Delaware Trust
                                Stoel Rives




Filed: 07/17/20
                                Ogloza Fortney + Friedman

                               Total Professional and Administrative Expenses                          -             -             -             -             -             -             -             -             -             -             -             -             -

                               GUC Carve-Out and Reserve                                                   0             0             0             0             0             0             0             0             0             0             0             0             0

                             Total Cash out before DIP Advances                                   (119,850)      (31,400)     (127,400)      (94,250)     (108,000)      (37,000)     (113,500)      (37,350)      (25,500)     (108,500)      (42,000)     (119,850)      (25,500)

                             DIP Advances                                                         372,900                                                 295,850                                                 295,850                                                 450,000

                             Net Change in Cash                                                   253,050        (31,400)     (127,400)      (94,250)     187,850        (37,000)     (113,500)      (37,350)     270,350       (108,500)      (42,000)     (119,850)     424,500

                             Ending Cash in Bank                                                  475,934       444,534       317,134       222,884       410,734       373,734       260,234       222,884       493,234       384,734       342,734       222,884       647,384

                             GUC Carve -Out and Reserve                                                    0             0             0             0             0             0             0             0             0             0             0             0             0

                             Beginning Balance                                                    650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000
                             Change                                                                   -             -             -             -             -             -             -             -             -             -             -             -             -
                             Ending Balance                                                       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000       650,000




Entered: 07/17/20 15:58:43
                             DIP Financing

                             Beginning Balance                                                   1,338,700     1,711,600     1,711,600     1,711,600     1,711,600     2,007,450     2,007,450     2,007,450     2,007,450     2,303,300     2,303,300     2,303,300     2,303,300
                             Change                                                                372,900           -             -             -         295,850           -             -             -         295,850           -             -             -         450,000
                             Ending Balance                                                      1,711,600     1,711,600     1,711,600     1,711,600     2,007,450     2,007,450     2,007,450     2,007,450     2,303,300     2,303,300     2,303,300     2,303,300     2,753,300




Page 4 of 4
